R-470



                      OFFICE      OF

        THE ATTORNEY                 GENERAL
                     &Wl'IX,'BIEXAS

                     May 24, 1947~

Hon. George H. Sheppard
Comptrollerof Public Accounts
Austin, Texas             Opinion No. V-215
                           Re: The proper method to
                               be followed to collect
                               delinquenttaxes from
                               an Oklahoma truck line
                               doing business inTexas,
                               under the intangible
                               tax law.of this State.
Dear Sir:
            You request opinion of this Departmentby
letter of May 12, 1947, as to procedure to~be follWed
in enforcing payment-ofdelinquentintangibletaxes
against a truck line. (Arts. 7105-7116V.C.S.) -.
            This question may be answered by the simple
statement that if it beaomes necessary to file suit for
the collectionof this tax, such,a stit should be f%led
adprosecuted by the County Attorney, or such other at-,
tormyas might be legally designatedby the Commission-
ers* Court of the Coun'ty,
                         as in the case of any other
delinquentad valorem taxes upon tangible property.
            A brief reference to the statutes governing
the assessing and collectionof intangibletaxes, makes
this quite apparent.
            Article 7105, V.C.S., provides in part as
follows:
           "The intangibletaxable values of
     said motor bus companiesand said common
     carriers shall be apportionedto the coun-
     ty in or through.whichthey operate in
     proportion to the clistanoein miles of the
     highways traversed.by said carriers in each
     respective county."
Hon. George H. Sheppard - Page 2    (V-215)


 -.--
              Article 7113, V. C. s., provides:
              "Thereafter,and not later than the
        W;;,d&yy,f June of each year, said board
                       . a final valuation and ap-
        portionment'oithe intangibleassets. . .
        and shall, as soon after such 20th day of
        June as practicable,certify to the tax
        assessor of each county the amount found
        to be apportionable.. . The Tax assess-
        or of such county, up-n receiving such
        certificate. . . shaf1 place, set down
        and list . . . upon the tax rolls of the
        county.. . . any and all such intangible
        assets, at the value so . . . certified




            The foregoing statutoryprovisionsclearly
commit the collectionof intangible taxes to the tax
collectors of the respectivecounties as apportionedby
the IntangibleTax Board. If it should become necessary
to file suit for delinquentintangibletaxes it would be
in the same manner as applicable to other delinquent
taxes on tangible property.
            In order to insure an orderly and effective
method of collectingthis tax, it became necessary to
fix a situs of taxation. The apportionmentmethod ob-
viously was the most feasible,and this was the method
adopted.
            The-.oaseof State vs. Texas Paoific Railway
Company et al, 62 S. Yi.(2d) 81, very clearly demonstrates
the feasibilityof fixing the taxable situs upon the ap-
portionmentbasis as provided in the Act, and from this
case we quote:
             '"It is the settled law that, as a
        whole, the intangibleassets of a railroad
Hon. George H. Sheppard - Page 5   (V-215)


     oompahy have no situ8 in any or the oouh-
     ties through which the railroad rims.
     Missouri, K. & T. Ry. v. Shannon 100 Tex.
379 100 S.W. 12X3.10 L. R. A. tN.S.)
     681; Lively v. Ry.: 102 Tex. 345, 120 S.W.
852. But this does not mean that the Leg-
     islaturehas no authority to provide for
     the partition of the intangibleassets of
     a railroadcompany, for taxation purposes,
     and to fix the situs of the respectivepor-
     tions in the respebtive counties sharingin
     the partition. On the contrary;the Legis-
     lature has authority to do this, and has,
     in effect, done that very thing. In what
     is sometimesknown a.8the'intangibletax
     law, being chapter 4, tit. 122, of the Re-
     vised Statutes (articles7098-7116),the
     Legislaturehas provided a state tax board,
     and made various provision8for the aster-
     taihment by the board of the true value of '
     the intangibleasset8 of a railroad company,
     for the purpose of taxation;and for the
     apportionmentof such value, for taxation
     purposes, to the various counties in which
     lines of the railroad 1118. The standardby
     which such apportionmentis to be made by
     the board is prescribedin the act, The
     oonclusionrea8oI&3b~ly~follow8that, by
     these apportionmentprovisions of the stat-
     utes, the Legislatureintended that such ap-
     portionment,when made a8 prescribed,would
     fix the situs of each portion in acoordanoe
     with the allocationmade by the board. . . ."
            This ease clearly demonstratesthat the Leg-
ialature has the authority to fix the situs for the pur-
pose of taxationin the respeotivecounties sha'ring  in
the apportionment,in derogation of the comnon rule that
the situs for the 'taxationof personal property is at
the residence of the owner.
            Raving by legiislativeaation fixed the situs
of the taxabilityof the intangibleassets of those sub-
ject to the act, it became necessary to commit to some
appropriateauthoritythe collection of the tax and the
enforcementthereof, and this ha8 been done by committing
it to the county officials a8 taxes upon other property.
The intangiblevalue8 as certifiedby the IntangibleTax
Board are entered by the tax assessor upon the assessment
Hon. George H. Sheppard - Page 4   (V-215)


rolls of the county and the amount OS tax liabilityde-
termined by the applicationof the appropriaterate.
            It follows from the foregoing that suit for
the collectionof delinquentIntangibletaxes should be
filed in the countieswhere the tax is levied and by the
same official and in the same manner as provided by stat-
ute for collectionof delinquent taxes on tangibleprop-
erty. The County Attorney of Leon County should proceed
to collect the deli,nquentIntaligibletax of this tax-
payer as in the case of any othek delinquenttaxes as
provided by Article 7345b, V. C. S.


           County officials are authorizedto
     collect delinquentIntangibletaxes in the
     same name; and under the same statutory
     provisionsas delinquenttaxes upon tahgi-
     ble property. Arts. 7105-7116and 7345b,::,w
     v..c. s .; State of Texas vs. Texas Pacific
     Ry. Co. 62,s. W. (2d) 81.
                               Yours very truly,
                           ATTORNEY GENERAL OF TEXAS


                           ,,ZPJ~
                                L. P. Lollar &@
U'L/lh/wb                       Assistant


                           APPROVED WY   24, 1947